The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 11, 16, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Termeulen et al. (US 9,894,452).
	Regarding claims 1, 10, and 19, Termeulen discloses a method, a computer system, and a non-transitory computer readable storage medium storing one or more programs including instructions that when executed by the computer system that includes a display device (see figures 5A-5F, for example) and a wearable audio output device (e.g., first-left and second-right earbuds), cause the computer system to perform the method (see col. 7, line 64, through col. 8, line 9; and col. 10, lines 4-9), comprising:  detecting an occurrence of a respective event (e.g., “off-head detection” event; see col. 10, lines 17-21); and in response to detecting the occurrence of the respective event, in accordance with a determination that at least one of the first-left and the second-right earbud is not in an ear of the user, prompting the user to place one or more of the first-left and the second-right earbud in an ear of the user (see fig. 5D, regarding “Off-Head State 1”, wherein the second-right earbud is not in the ear of the user and the user is prompted to place the second-right earbud in the ear of the user); and in accordance with a determination that the first-left earbud is at least partially in a first ear of a user and that the second-right earbud is at least partially in a second ear of the user, displaying acoustic seal information for the wearable audio output device (see fig. 5E, regarding “Off-Head State 2”, wherein either or both of the first-left and the second-right earbud is at least partially in a respective ear of a user and acoustic seal information for the 
	Regarding claims 2, 11, and 20, the quality of the respective acoustic seal between a respective wearable earbud and a respective ear of the user is indicated at least in part by a first visual property of the corresponding indication 504, wherein the first visual property is color.  See col. 10, lines 42-49, regarding “a button, icon, or other subscreen electronic display 504 illustrates a real-time display of the on/off head state, which indicates via color change when an earbud is detected as on- or off-head.  This allows the user to improve the acoustic seal of the earbud, for example through a deeper insertion, twisting of the earbud,… until an improved fit results, which drives an on-head detection and change of the indicator 504.”
	Regarding claims 7 and 16, displaying the acoustic seal information for the wearable audio output device, includes:  in accordance with a determination that the quality of the first acoustic seal does not meet an acoustic seal quality threshold and/or that the quality of the second acoustic seal does not meet the acoustic seal quality threshold, display, via the display device (see fig. 5E, for example), on or more instructions prompting the user to perform one or more adjustments of the earbuds (note:  the display of fig. 5E includes Fit Help instructions and an illustration prompting the user to perform one or more adjustments of the earbuds as claimed).
	Regarding claims 8 and 17, displaying the acoustic seal information for the wearable audio output device includes:  in accordance with a determination that the quality of the first acoustic seal meets an acoustic seal quality threshold and that the quality of the second acoustic seal meets the acoustic seal quality threshold, forgoing displaying one or more instructions prompting the user to perform one or more 
	Regarding claim 23, the prompting of the user to place one or more of the first-left earbud and the second-right earbud in an ear of the user (see fig. 5D, regarding “Off-Head State 1”) includes displaying a textual prompt to place one or more of the first wearable first-left earbud and the second-right earbud in an ear of the user (see Fit Help textual instructions in display of fig. 5D).
	Regarding claim 24, in response to detecting the occurrence of the respective event (e.g., “off-head detection” event), in accordance with the determination that the first-left earbud is at least partially in a first ear of a user and that the second-right earbud is at least partially in a second ear of the user (results in display of fig. 5E, for example), automatically performing a calibration (off-head detection) process without requiring further (display) input from the user (note:  when the user twists the earbud in order to improve fit results, a calibration process is automatically and repeatedly performed via fig. 4), and displaying the acoustic seal information for the wearable earbuds (e.g., the color of the earbud is changed indicating improved fit results).  See col. 10, lines 45-49, regarding “the user to improve the acoustic seal of the earbud, for example through a deeper insertion, twisting of the earbud, … until an improved fit results, which drives an on-head detection and change of the indicator 504”.
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 3-6, 9, 12-15, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Termeulen et al. (US 9,894,452), as applied to claims 1, 2, 10, 11, 19, and 20 above, in further view of Garrett (US 2018/0295439).
Termeulen discloses the invention as claimed, including that the quality of the respective acoustic seal is indicated by displaying a first visual property (e.g., color) of the corresponding indication, but fails to specifically teach that the quality of the respective acoustic seal is further indicated by a second visual property of the corresponding indication which is indicated at least in part by a position of the corresponding indication relative to a representation of a seal quality scale.  Garrett discloses a system for determining the acoustic seal of an in-ear audio device and displaying a representation of a seal quality scale (e.g., 0-100 percentage scale), wherein the quality of the respective acoustic seal between a respective earbud and an ear of the user is indicated at least in part by a position of a corresponding indication relative to the representation of the seal quality scale (e.g., 10% seal, 80% seal, 100% seal, etc.), in the same field of endeavor, for the purpose of communicating to a user of the in-ear audio device an indication of the seal quality relative to the seal quality scale of 0-100%.  See Garrett, para. 0080, regarding “the user interface 230 may display characteristics about the quality of the seal … For example, … quantitative descriptions (e.g., percentage seal, …) of the seal could be displayed”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Termeulen, in view of Garrett, such that the quality of the respective acoustic seal is further indicated by a second visual property of the corresponding indication which is indicated at least in part by a position of the corresponding indication relative to a representation of a seal quality scale (e.g., 0%, 50% seal, 100% seal, etc., on a 0-100 percentage scale).  A practitioner in the art would have been motivated to do this for the purpose of communicating to a user of the in-ear audio device a more precise indication of a seal quality relative to a seal quality scale of 0-100 percent.
Further regarding claims 5, 6, 14, and 15, the quality of the first acoustic seal is indicated relative to the quality of the second acoustic seal and is indicated using text.  For example, the quality of the first 
Further regarding claims 9 and 18, displaying the acoustic seal information for the earbud includes indicating the quality of the first acoustic seal relative to the quality of the second acoustic seal (e.g., first-left earbud seal is 25% and second-right earbud seal is 35%), which is without regard to whether the quality of the first acoustic seal meets an acoustic seal quality threshold and without regard to whether the quality of the second acoustic seal meets the acoustic seal quality threshold (note:  the percentage seal indications 0-100% are displayed regardless of meeting seal thresholds which triggers the color indicator 504).

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        


pwh
March 12, 2021